Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of Claims
Claims 1-16 are pending. Claims 9-16 have been withdrawn due to non-elected claims. Claims 1-8 have been examined.

Election/Restriction
Applicant’s election without traverse of Group I, claims 1-6, in the reply filed on 09/27/2022 is acknowledged. Claims 9-16 has been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group II, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 09/27/2022.

Priority
This application, Serial No. 16/910,148 (PGPub: US 20200408754A1) was filed 06/24/2020. This application claims foreign priority of Japan Patent Application JP2019-117556 filed on 06/25/2019 and Japan Patent Application JP2020-107149 filed on 06/22/2020.

Information Disclosure Statements
The Information Disclosure Statement filed on 06/24/2020 has been considered by the Examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Sawai et al. (US4118192A, listed in IDS dated 06/24/2020) in view of Jiang et al. (“Active motion of a Janus particle by self-thermophoresis in a defocused laser beam.” Physical review letters vol. 105,26 (2010): 268302, listed in IDS dated 06/24/2020).
Regarding claim 1, Sawai teaches a method of detecting a detection target in a specimen (Abstract: a method of the quantitative measurement of antigens and antibodies), the method comprising: 
irradiating a reaction mixture with light (Col. 1, Lns. 16-17: irradiating the reaction mixture with light of a specific wavelength), 
the reaction mixture containing: 
composite particles, each comprising a carrier particle, and an affinity substance carried on the carrier particle and having affinity to the detection target (Col. 2, Lns. 60-62: supporting an antibody or an antigen on insoluble carrier particles); and 
the specimen (Col. 2, Lns. 36-37: determination of an antibody and/or an antigen in a sample), 
the light being capable of being absorbed by the carrier particles (Col. 3, Lns. 8-10: FIG. 2 is a graph which shows the change of absorbance with particle diameter of polystyrene latex);
performing measurement on the reaction mixture irradiated with the light to detect the detection target (Col. 1, Lns. 10-19: quantitative measurement of antigens and antibodies by irradiating the reaction mixture with light of a specific wavelength to measure the absorbance of the reaction mixture).
Sawai teaches carrier particles include particles made of various materials such as organic polymer, silica, silica-alumina, or metals (Col. 7, Lns. 51-63). Sawai further teaches that carrier particles should desirably be brought into contact with the sample which contains the antigen and/or antibody capable of reacting with the supported antibody or antigen and in order to accelerate the antigen-antibody reaction caused thereby, this reaction should desirably be carried out under agitation, not in a stationary state (Col. 4, Lns. 1-7). Sawai seeks to avoid obstruction to the light path during agitation by using L-shaped mixing rod (Col. 13, Lns. 40-44).
Sawai does not specifically teach that the carrier particle including two or more regions having different physical properties on a surface. Sawai does not specifically teach that irradiating a reaction mixture with light is to promote binding between the composite particles and the detection target.
Jiang teaches self-propulsion of a half-metal coated colloidal particle under laser irradiation. The motion is caused by self-thermophoresis: i.e., absorption of a laser at the metal-coated side of the particle creates local temperature gradient which in turn drives the particle by thermophoresis (268302-1, Abstract). 
In detail, Jiang teaches self-propulsion arouses interest among scientists and its application as biological self-propelled molecules or biomotors. Jiang teaches Janus particles (the particle containing two different surfaces on its two sides) are produced by evaporating gold coat on the hemisphere of silica or polystyrene spheres (Page 268302-2, left column, 1st para.). Jiang teaches the external field induced self-propulsion gives us a new way to power and control micromachines (Page 268302-4, right column, last para.).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have replaced the carrier particle of Sawai, with Janus particles that is self-propelling under laser irradiation, as taught by Jiang, to arrive at the claimed invention., for the purpose of improving the method. For example, Sawai teaches carrier particles can be made of various materials such as silica and metal, which is consistent with the Au-silica Janus particles of Jiang, and Jiang seeks to expand the biological application of power and control micromachines by the external field induced self-propulsion ((Page 268302-4, right column, last para.). In addition, Sawai seeks to improve the contact between the carrier particles and the analytes in order to accelerate the antigen-antibody reaction using agitation by a mixing rod (Col. 4, Lns. 1-7) while avoid obstruction to the light path by the mixing rod during agitation (Col. 13, Lns. 40-44), these goals can be achieved by using self-propelling Janus particles of Jiang without using a mixing rod, therefore the light path would not be obstructed and the process is simplified. The self-propelling Janus particles would also facilitate the contact between the carrier particle and the analytes in order to accelerate the antigen-antibody reaction.
One of skill in the art would have a reasonable expectation of success in combining Sawai with Jiang because both are directed to particles and it would be straightforward to replace the carrier particles of Sawai to Janus particle of Jiang.

Regarding claim 2, Sawai in view of Jiang teaches the method wherein the two regions have different thermal conductivities (Jiang, Page 268302-1, left column, 2nd para.: to prepare Janus particles, gold is deposited by thermal evaporation to create a 25 nm thick coating on the half-side of each silica particle; motion of the Janus particle is induced by the temperature gradient generated by itself which we call self-thermophoresis. Jiang, Page 268302-2, right column, last para.: the metal side absorbs the laser of the intensity, the temperature is asymmetric around the particle due to half-side absorption).

Regarding claims 3-5, Sawai in view of Jiang teaches the method wherein at least one of the two or more regions is made of a metal, and a remainder of the two or more regions is made of a nonmetal (Jiang, Page 268302-1, left column, 2nd para.: to prepare Janus particles, gold is deposited by thermal evaporation to create a 25 nm thick coating on the half-side of each silica particle).

Regarding claim 6, Sawai in view of Jiang teaches the method wherein the light is infrared light, preferably infrared laser light (Sawai, Col. 4, Lns. 43-44: using a ray in the infrared region, Sawai, Col. 2, Lns. 8-9: irradiating the above-mentioned agglutinated latex particles with a laser beam).

Regarding claim 7, Sawai in view of Jiang teaches the method wherein the affinity substance is an antigen or an antibody (Sawai, Col. 1, Lns. 11-13: supporting an antibody or an antigen on insoluble carrier particles).

Regarding claim 8, Sawai in view of Jiang teaches the method wherein the two or more regions are two regions (Jiang, Page 268302-1, 1st para.: Janus particles, the particle containing two different surfaces on its two sides).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Swager et al. (US20190170736A1) teaches a method of detecting a detection target in a specimen using Janus particles.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOYAN ZOU whose telephone number is (571)272-1067. The examiner can normally be reached Mon-Fri 9:00 AM to 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy NGUYEN can be reached on (571)272-0824. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/XIAOYAN ZOU/Examiner, Art Unit 1677                                                                                                                                                                                                        

/REBECCA M GIERE/Primary Examiner, Art Unit 1677